COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 WHATABURGER RESTAURANTS                        §
 LLC,                                                           No. 08-13-00280-CV
                                                §
                    Appellant,                                    Appeal from the
                                                §
 v.                                                     County Court at Law Number Seven
                                                §
 YVONNE CARDWELL,                                             of El Paso County, Texas
                                                §
                    Appellee.                                  (TC# 2013DCV0910)
                                                §

                                       JUDGMENT

        The judgment dated August 13, 2014, is hereby withdrawn and the following judgment is

substituted in its place.

        The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellant’s motion to compel arbitration and motion to dismiss. We

therefore reverse the trial court’s order denying Appellant’s motion to compel arbitration and

motion to dismiss and remand the case to the trial court with instructions to grant the motion and

enter an order compelling arbitration and staying the proceedings in Appellee’s case, in

accordance with this Court’s opinion. We further order that Appellant recover from Appellee all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

        IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2014.


                                           ANN CRAWFORD McCLURE, Chief Justice
Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating